DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 10-13, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 8, 13-14, 16, and 18 of U.S. Patent No. 10,771,323. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter and methodology although the scope of the instant application is broader than the referenced patent.  The mapping of the claims is provide below. 

Claim No.
Instant Application
Claim No.
Referenced U.S. Patent
1
An alarm information processing method, comprising:
1
An alarm information processing method, comprising:

sending, by a virtualized network function manager (VNFM), a first alarm message to an element management system (EMS),

receiving, by an element management system (EMS), a first alarm message reported by a virtualized network function manager (VNFM),

wherein the first alarm message comprises first alarm association information and a first alarm information set, and the first alarm association information comprises a first object identity, the first object identity comprises a virtualized network function (VNF) identity,

wherein the first alarm message comprises a first alarm association information and a first alarm information set, the first alarm association information comprising a first object identity comprising a virtualized network function (VNF) identity, wherein the first alarm information set is a fault tree;

and the first alarm information set comprises at least one of the following: network functions virtualization infrastructure (NFVI) alarm information, virtual machine (VM) alarm information, or VNFM alarm information;



sending, by a VNF, a second alarm message to the EMS, wherein the second alarm message comprises second alarm association information and a second alarm information set, and the second alarm association information comprises a second object identity,

receiving, by the EMS, a second alarm message reported by a VNF, the second alarm message comprising a second alarm association information and a second alarm information set, the second alarm association information comprising a second object identity,

the second object identity comprises a VNF identity,

wherein the second object identity comprises a VNF identity, wherein the second alarm information set is a fault tree;

and the second alarm information set comprises at least one piece of VNF alarm information;



and performing, by the EMS, correlation analysis on the first alarm message and the second alarm message according to the first alarm association information and the second alarm association information.

performing, by the EMS, correlation analysis on the first alarm message and the second alarm message according to the first alarm association information and the second alarm association information, and further according to a preset time correlation rule and a preset space correlation rule for grouping the alarm information having a correlation relationship;



and dispatching, by the EMS, a work order for the alarm information having the correlation relationship.


3
the first alarm information set comprises at least one of the following: network functions virtualization infrastructure (NFVI) alarm information, virtual machine (VM) alarm information, and VNFM alarm information.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrianov et al. (U.S. Patent Application Publication No. 2017/0346676) and further in view of Zhu (U.S. Patent Application Publication No. 2017/0317872).

Regarding Claim 1, Andrianov et al. teaches An alarm information processing method (Andrianov et al. teaches a method of correlating alarms within a lower layer of a network function virtualization environment (par [0012])), comprising: sending, by a virtualized network function manager (VNFM), a first alarm message to an element management system (EMS) (Andrianov et al. teaches the VIM can add information about affected VM(s) and can forward this alarm to VNFM, which adds the information about affected VNF(s) before forwarding this alarm to the EM (par [0050]); VNFM reports the active alarms to EM (par [0057]); VNFM forwards the alarm for VM and HW, with the instance identifier (e.g., DN) of the models (par [0068])), wherein the first alarm message comprises first alarm association information and a first alarm information set (Andrianov et al. teaches that the alarm contains VM identifier (par [0051]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VNFM adds information about affected VNF and forward this alarm to the EM (par [0051]), indicating the association information; VNFM adds information about underlying H/W and VM alarm(s) (par [0052]; FIG. 7), indicating first alarm information set), and the first alarm association information comprises a first object identity, the first object identity comprises a virtualized network function (VNF) identity (Andrianov et al. teaches that the alarm contains VM identifier (par [0051]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VNFM adds information about affected VNF and forward this alarm to the EM (par [0051])), and the first alarm information set comprises at least one of the following: network functions virtualization infrastructure (NFVI) alarm information, virtual machine (VM) alarm information, or VNFM alarm information (Andrianov et al. teaches that the alarm that VNFM forwards to the EM includes the information about affected VNF(s)(par [0051]); VNFM adds information about underlying H/W and VM alarm(s)(par [0052]; FIG. 7); VIM forwards the alarms about virtualized infrastructure and VM to the VNFM, which forwards the alarms to the EM (par [0005][0055])); sending, by a VNF, a second alarm message to the EMS (Andrianov et al. teaches that a VNF can report the alarms for VNF layer only to the EM (par [0068]); Application fault is reported directly to the EM (par [0005]; FIG. 7); application layer object class XYZ function can indicate the underlayer VM by the VNF (par [0060]), indicating that the VNF is associated with application fault), wherein the second alarm message comprises second alarm association information and a second alarm information set (Andrianov et al. teaches that for application layer alarms, the original alarm contains the managed function, e. g., distinguished name (DN) identifier (par [0053][0057]); VNFM can add the information about affected VNF(s) when receiving the alarm from the underlayer (par [0050]) and similarly, for the VM layer alarms, the original alarm contains the VM identifier (par [0051]), indicating that VNF layer when forwarding the application layer alarms to EM, it includes information about affected VNF(s); receiving an identifier of upperlayer resource or functionality supported by the underlayer resource to be used for alarm correlation (par [0076]); upperlayer identifier can indicate an upperlayer virtual machine for virtualized network function (par [0077]), indicating VNF identifier), and the second alarm association information comprises a second object identity, the second object identity comprises a VNF identity (Andrianov et al. teaches that for application layer alarms, the original alarm contains the managed function, e. g., distinguished name (DN) identifier (par [0053][0057]); VNF reports the alarm for VNF layer only to the EM and that the EM correlates the alarms by the models (par [0068]), indicating that identity is received; receiving, in an alarm, an identifier of upperlayer resource or functionality supported by the underlayer resource to be used for alarm correlation (par [0076]); upperlayer identifier can indicate an upperlayer virtual machine for virtualized network function (par [0077]), indicating VNF identifier), and the second alarm information set comprises at least one piece of VNF alarm information (Andrianov et al. teaches receiving, in a report of an alarm, an identifier of upperlayer resource or functionality supported by the underlayer resource to be used for alarm correlation (par [0076]); upperlayer identifier can indicate an upperlayer virtual machine for virtualized network function (par [0077]); application layer object class XYZfunction can indicate the underlayer VM where the application XYZ is installed by any kind of identifier that could identify the VM (par [0060])); and performing, by the EMS, correlation analysis on the first alarm message and the second alarm message according to the first alarm association information and the second alarm association information (Andrianov et al. teaches that the EM stores all active alarms the EM received from VNFM (par [0055]); EM performs internal correlation of application layer alarm(s) against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]); EM receives the lower layer alarms from the VNFM and correlate them with the active application layer alarm (par [0057]); correlating the alarm with at least one other alarm based on the upperlayer identifier (par [0014])).  
	By teaching that VNF reports an alarm for VNF layer only to the EM and that the alarm includes an identifier of upper resource or functionality supported by the underlayer resource as noted above, Andrianov et al. teaches and the second alarm association information comprises a second object identity, the second object identity comprises a VNF identity.  However, Zhu teaches such a limitation more explicitly. 
	Zhu is directed to alarm processing method and apparatus.  More specifically, Zhu teaches that after network functions are virtualized, when VNFs are used to compose a network service, a VNF forwarding graph (VNF FG) is adopted to determine in which order or connection mode each VNF realizes the corresponding network service (par [0045]), indicating that the VNF is related to application layer.  Furthermore, Zhu teaches that when a VNF has a failure, an alarm is reported to the EMS, the reported alarm information containing the VNF forwarding graph record identifier (VNFFGR ID) information of a VNF FG containing the VNF and the position information of the VNF FG (par [0083]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Andrianov et al. so that the second alarm association information comprises a VNF identity, as taught by Zhu.  The modification would have allowed the system to improve alarm analysis efficiency and to achieve fast fault location (see Zhu, par [0014]). 

Regarding Claim 2, the combined teachings of Andrianov et al. and Zhu teach The method according to claim 1, and further, the references teach wherein the VNF identity comprises a VNF identifier (ID) or a VNF name (Andrianov et al. teaches that VNFM adds the information about affected VNF(s)(par [0050]); original alarm contains the VNFC  identifier (par [0052]); report includes an identifier of upperlayer resource or functionality (par [0016])).

Regarding Claim 4, the combined teachings of Andrianov et al. and Zhu teach The method according to claim 1, and further, the references teach wherein alarm information in the first alarm information set comprises alarm information generated at an infrastructure layer or a virtualization layer (Andrianov et al. teaches that the VIM forwards the alarms about virtualized infrastructure and VM to the VNFM, which forwards the alarms to the EM (par [0005][0055])) and alarm information in the second alarm information set comprises alarm information at a service layer (Andrianov et al. teaches that a VNF can report the alarms for VNF layer only to the EM (par [0068]); Application fault is reported directly to the EM (par [0005]; FIG. 7)).  

Regarding Claim 5, the combined teachings of Andrianov et al. and Zhu teach The method according to claim 1, and further, the references teach wherein the performing, by the EMS, correlation analysis on the first alarm message and the second alarm message according to the first alarm association information and the second alarm association information comprises: acquiring, by the EMS from the first alarm information set and the second alarm information set according to the first alarm association information and the second alarm association information (Andrianov et al. teaches that the EM stores all active alarms the EM received from VNFM (par [0055]); EM performs internal correlation of application layer alarm(s) against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]); EM receives the lower layer alarms from the VNFM and correlate them with the active application layer alarm (par [0057]); correlating the alarm with at least one other alarm based on the upperlayer identifier (par [0014])), alarm information that has same alarm association information (Andrianov et al. teaches that the EM can add information about underlying VNFC, H/W, and VM alarms, moreover VNFC layer, virtualized infrastructure, VM layer, and application layer alarms can be grouped together (par [0053])); and performing, by the EMS according to a preset correlation rule, correlation analysis on the acquired alarm information that has the same alarm association information (Andrianov et al. teaches that the EM stores all active alarms the EM received from VNFM (par [0055]); EM performs internal correlation of application layer alarm(s) against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]); EM receives the lower layer alarms from the VNFM and correlate them with the active application layer alarm (par [0057]); correlating the alarm with at least one other alarm based on the upperlayer identifier (par [0014]); Zhu teaches that alarm analysis is performed on the received alarm according to the VNF forwarding group (FG) and/or the NFP information acquired (par [0030]; FIG. 1); VNF FG information include at least one of: a VNF FGR ID of a VNF FG containing the VNF; or a position of the VNF in the VNF FG (par [0006][0033]); a position of the VNF which reports the received alarm, in the VNF-FG is compared with a position of a VNF, which reports a previously received primary alarm, in the VNF-FG, and when the position of the VNF in the VNF-FG is prior to the position of the VNF which reports the previously received alarm, the received alarm is determined to be a primary alarm (par [0007]), indicating preset space correlation rule; it is judged whether an alarm, of which a type is the same as the received alarm serving as the primary alarm is received with a preset time, the received alarm is determined to be a root alarm (par [0007]), indicating the preset time correlation rule).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claims 6-7 and 9-10, Claims 6-7 and 9-10 are directed to system claims and they do not teach or further define over the limitations recited in claims 1-2 and 4-5.   Therefore, claims 6-7 and 9-10 are also rejected for similar reasons set forth in claims 1-2 and 4-5.

Regarding Claim 11, Andrianov et al. teaches An alarm information processing apparatus (Andrianov et al. teaches a method of correlating alarms within a lower layer of a network function virtualization environment (par [0012]); element management (EM) is responsible for the fault management and that EM receives alarms (FIG. 7)), comprising: a memory storing program code (Andrianov et al. teaches an apparatus includes a one memory (par [0018][0080])); and one or more processors in communication with the memory (Andrianov et al. teaches that an apparatus includes a processor (par [0018][0080])), the one or more processors executing the program code to perform: receiving a first alarm message from a virtualized network function manager (VNFM) (Andrianov et al. teaches the VIM can add information about affected VM(s) and can forward this alarm to VNFM, which adds the information about affected VNF(s) before forwarding this alarm to the EM (par [0050]); VNFM reports the active alarms to EM (par [0057]); VNFM forwards the alarm for VM and HW, with the instance identifier (e.g., DN) of the models (par [0068])) wherein the first alarm message comprises first alarm association information and a first alarm information set (Andrianov et al. teaches that the alarm contains VM identifier (par [0051]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VNFM adds information about affected VNF and forward this alarm to the EM (par [0051]), indicating the association information; VNFM adds information about underlying H/W and VM alarm(s) (par [0052]; FIG. 7), indicating first alarm information set), wherein the first alarm association information comprises a first object identity, the first object identity comprises a virtualized network function (VNF) identity (Andrianov et al. teaches that the alarm contains VM identifier (par [0051]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VNFM adds information about affected VNF and forward this alarm to the EM (par [0051])), and the first alarm information set comprises at least one of the following: network functions virtualization infrastructure (NFVI) alarm information, virtual machine (VM) alarm information, or VNFM alarm information (Andrianov et al. teaches that the alarm that VNFM forwards to the EM includes the information about affected VNF(s)(par [0051]); VNFM adds information about underlying H/W and VM alarm(s)(par [0052]; FIG. 7); VIM forwards the alarms about virtualized infrastructure and VM to the VNFM, which forwards the alarms to the EM (par [0005][0055])); receiving a second alarm message from a VNF (Andrianov et al. teaches that a VNF can report the alarms for VNF layer only to the EM (par [0068]); Application fault is reported directly to the EM (par [0005]; FIG. 7); application layer object class XYZ function can indicate the underlayer VM by the VNF (par [0060]), indicating that the VNF is associated with application fault), wherein the second alarm message comprises second alarm association information and a second alarm information set (Andrianov et al. teaches that for application layer alarms, the original alarm contains the managed function, e. g., distinguished name (DN) identifier (par [0053][0057]); VNFM can add the information about affected VNF(s) when receiving the alarm from the underlayer (par [0050]) and similarly, for the VM layer alarms, the original alarm contains the VM identifier (par [0051]), indicating that VNF layer when forwarding the application layer alarms to EM, it includes information about affected VNF(s); receiving an identifier of upperlayer resource or functionality supported by the underlayer resource to be used for alarm correlation (par [0076]); upperlayer identifier can indicate an upperlayer virtual machine for virtualized network function (par [0077]), indicating VNF identifier), wherein the second alarm association information comprises a second object identity, the second object identity comprises a VNF identity (Andrianov et al. teaches that for application layer alarms, the original alarm contains the managed function, e. g., distinguished name (DN) identifier (par [0053][0057]); VNF reports the alarm for VNF layer only to the EM and that the EM correlates the alarms by the models (par [0068]), indicating that identity is received; receiving, in an alarm, an identifier of upperlayer resource or functionality supported by the underlayer resource to be used for alarm correlation (par [0076]); upperlayer identifier can indicate an upperlayer virtual machine for virtualized network function (par [0077]), indicating VNF identifier), and the second alarm information set comprises at least one piece of VNF alarm information (Andrianov et al. teaches receiving, in a report of an alarm, an identifier of upperlayer resource or functionality supported by the underlayer resource to be used for alarm correlation (par [0076]); upperlayer identifier can indicate an upperlayer virtual machine for virtualized network function (par [0077]); application layer object class XYZfunction can indicate the underlayer VM where the application XYZ is installed by any kind of identifier that could identify the VM (par [0060])); and performing correlation analysis on the first alarm message and the second alarm message according to the first alarm association information and the second alarm association information (Andrianov et al. teaches that the EM stores all active alarms the EM received from VNFM (par [0055]); EM performs internal correlation of application layer alarm(s) against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]); EM receives the lower layer alarms from the VNFM and correlate them with the active application layer alarm (par [0057]); correlating the alarm with at least one other alarm based on the upperlayer identifier (par [0014])).  
	By teaching that VNF reports an alarm for VNF layer only to the EM and that the alarm includes an identifier of upper resource or functionality supported by the underlayer resource as noted above, Andrianov et al. teaches wherein the second alarm association information comprises a second object identity, the second object identity comprises a VNF identity.  However, Zhu teaches such a limitation more explicitly. 
	Zhu is directed to alarm processing method and apparatus.  More specifically, Zhu teaches that after network functions are virtualized, when VNFs are used to compose a network service, a VNF forwarding graph (VNF FG) is adopted to determine in which order or connection mode each VNF realizes the corresponding network service (par [0045]), indicating that the VNF is related to application layer.  Furthermore, Zhu teaches that when a VNF has a failure, an alarm is reported to the EMS, the reported alarm information containing the VNF forwarding graph record identifier (VNFFGR ID) information of a VNF FG containing the VNF and the position information of the VNF FG (par [0083]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Andrianov et al. so that the second alarm association information comprises a VNF identity, as taught by Zhu.  The modification would have allowed the system to improve alarm analysis efficiency and to achieve fast fault location (see Zhu, par [0014]).  

Regarding Claims 12, 14-15, 16-17, and 19-20, Claims 12, 14-15, 16-17, and 19-20 are directed to apparatus/medium claims and they do not teach or further define over the limitations recited in claims 2, 4-5, and 11.   Therefore, claims 12, 14-15, 16-17, and 19-20 are also rejected for similar reasons set forth in claims 2, 4-5, and 11.
	
Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andrianov et al. (U.S. Patent Application Publication No. 2017/0346676), Zhu (U.S. Patent Application Publication No. 2017/0317872), and further in view of Li et al. (U.S. Patent Application Publication No. 2016/0373345).

Regarding Claim 3, the combined teachings of Andrianov et al. and Zhu teach The method according to claim 1, and further, the references teach wherein the first object identity further comprises a virtual transmission resource identity of a VM (Andrianov et al. teaches that VIM adds information about affected VM(s)(par [0050]); the original alarm contain the VM identifier (par [0051])), and the virtual transmission resource identity comprises a virtual transmission resource ID or a virtual transmission resource name (Andrianov et al. teaches that in or separated from a report of an alarm, an identifier of underlayer resource supporting the upperlayer resource or functionality to be used for alarm correlation at a centralized entity is received (par [0015]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VM layer object class such as VMUnit can indicate the underlayer hardware by any kind of identifier that could identify the hardware (par [0061])).   
	Although teaching the transmission resource ID of a VM, the references do not teach wherein the first object identity further comprises a virtual transmission resource identity of a VM, and the virtual transmission resource identity comprises a virtual transmission resource ID or a virtual transmission resource name.  Li et al. teaches such a limitation. 
	Li et al. is directed to communication method, communication system, resource pool management system, switch device and control device.  More specifically, Li et al. teaches that obtaining network attributes of one or more virtual machines which are configured by a resource pool management system (par [0057]) and that the network attributes include a virtual routing and forwarding IDs of the virtual machines (par [0019][0073]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Andrianov et al. and Zhu so that the virtual transmission resource identity of a VM comprises a virtual transmission resource ID or a virtual transmission resource name, as taught by Li et al.  The modification would have allowed the system to obtain the topology information (see Li et al., par [0040]). 

Regarding Claims 8, 13, and 18, Claims 8, 13, and 18 are directed to system/apparatus/medium claims and they do not teach or further define over the limitations recited in claim 3.   Therefore, claims 8, 13, and 18 are also rejected for similar reasons set forth in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414